


























EXECUTIVE EMPLOYMENT AGREEMENT




BETWEEN




EDUCATION REALTY TRUST, INC.




AND




J. DREW KOESTER






JANUARY 1, 2014










    




--------------------------------------------------------------------------------




EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by and between Education
Realty Trust, Inc., a Maryland corporation (the “Company”), and J. Drew Koester
(“Executive” and, together with the Company, the “Parties”) is effective as of
January 1, 2014 (the “Effective Date”).


WHEREAS, Executive has been and currently is engaged by the Company to serve as
its Senior Vice President, Assistant Secretary and Chief Accounting Officer;


WHEREAS, Executive’s position is a position of trust and responsibility with
access to Trade Secrets (defined below), Confidential Information (defined
below) and information concerning Employees (defined below) and Customers
(defined below) of the Company;


WHEREAS, Trade Secrets, Confidential Information and the relationships between
the Company and each of its Employees and Customers are valuable assets of the
Company and may not be used for any purpose other than the Company’s Business
(defined below);


WHEREAS, Executive acknowledges that if Executive were to perform services for a
competitor during the Restricted Period (defined below), it would be inevitable
that Executive would disclose the Company’s Trade Secrets and Confidential
Information;


WHEREAS, Executive is currently employed by the Company pursuant to the terms of
an Amended and Restated Executive Employment Agreement between the Company and
Executive effective as of January 1, 2011 (the “Prior Agreement”);


WHEREAS, the Company desires to continue such employment relationship and enter
into this Agreement, which will supersede the Prior Agreement and set forth the
terms and conditions under which Executive will continue to serve the Company;


WHEREAS, Executive wishes to continue his employment with the Company on the
terms and conditions set forth herein; and


WHEREAS, the Company has agreed to employ Executive in exchange for Executive’s
compliance with the terms of this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


1.Definitions. For purposes of this Agreement, all initially capitalized words
and phrases used in this Agreement have the following meanings:
“Affiliate” shall mean, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
individual or entity.


“Agreement” shall have the meaning set forth in the introductory paragraph
above.


“Application” shall have the meaning set forth in Section 9.


“Base Salary” shall have the meaning set forth in Section 4(a).


“Board” shall mean the Board of Directors of the Company.


“Bonus” shall have the meaning set forth in Section 4(b).



1

--------------------------------------------------------------------------------




“Business” shall mean the business of developing, owning and managing student
housing communities, providing third-party management services for student
housing communities and providing third-party development consulting services
for student housing communities.
“Cause” shall mean that Executive has (a) continually failed to substantially
perform, or been grossly negligent in the discharge of, his duties to the
Company (in any case, other than by reason of a Disability, physical or mental
illness or analogous condition); (b) been convicted of or pled nolo contendere
to a felony or a misdemeanor with respect to which fraud or dishonesty is a
material element; or (c) materially breached any material Company policy or
agreement with the Company.
“Change of Control” shall mean the first of the following events to occur after
the Effective Date:


(a)    any Person or group of Persons together with its Affiliates, but
excluding (i) the Company or any of its Subsidiaries, (ii) any employee benefit
plans of the Company or (iii) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);


(b)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;


(c)    the consummation of a merger or consolidation of the Company or any
direct or indirect Subsidiary of the Company with any other corporation or
entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;


(d)    the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or


(e)    the occurrence of any transaction or series of transactions deemed by the
Board to constitute a change in control of the Company.


Notwithstanding the foregoing, (i) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (ii) a
“Change of Control” shall not occur for purposes of this Agreement as a result
of any primary or secondary offering of Company common stock to the general
public through a registration statement filed with the Securities and Exchange
Commission.


Notwithstanding the foregoing, to the extent that (i) any payment under this
Agreement is payable solely upon or following the occurrence of a Change of
Control and (ii) such payment is treated as “deferred compensation” for

2

--------------------------------------------------------------------------------




purposes of Code Section 409A, no event that would not qualify as a “change in
the ownership of the Company,” a “change in the effective control of the
Company,” or a “change in the ownership of a substantial portion of the assets
of the Company” as such terms are defined in Section 1.409A-3(i)(5) of the
Treasury Regulations, shall be treated as a “Change of Control” under this
Agreement.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” shall have the meaning set forth in Section 4(a).


“Company” shall have the meaning set forth in the introductory paragraph above.


“Confidential Information” means (a) information of the Company or any
Subsidiary thereof, to the extent not considered a Trade Secret under applicable
law, that (i) relates to the Business of the Company or any Subsidiary thereof;
(ii) possesses an element of value to the Company or any Subsidiary thereof;
(iii) is not generally known to the Company’s competitors; and (iv) would damage
the Company, or any Subsidiary thereof, if disclosed, and (b) information of any
third party provided to the Company which the Company is obligated to treat as
confidential. Confidential Information includes, but is not limited to, future
business plans, the composition, description, schematic or design of products,
future products or equipment of the Company or any Subsidiary thereof,
communication systems, audio systems, system designs and related documentation,
advertising or marketing plans, information regarding independent contractors,
Employees, clients and Customers of the Company or any Subsidiary thereof, and
information concerning the Company’s financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of an unauthorized disclosure, has been independently developed and
disclosed by others without violating this Agreement or the legal rights of any
party or otherwise enters the public domain through lawful means.


“Contact” means any interaction between Executive and a Customer which (a) takes
place in an effort to establish, maintain and/or further a business relationship
on behalf of the Company, or any Subsidiary thereof, and (b) occurs during the
last year of Executive’s employment with the Company (or during Executive’s
employment if employed less than one (1) year).


“Customer” means any person or entity to whom the Company, or any Subsidiary
thereof, has sold or has solicited to sell its products or services.


“Defense Costs” has the meaning set forth in Section 13.
“Disability” means a physical or mental condition entitling Executive to
benefits under the applicable long-term disability plan of the Company or any
its Subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Code Section 22(e)(3)) or as determined by the Company in
accordance with applicable laws. Notwithstanding the foregoing, to the extent
that (i) any payment under this Agreement is payable solely upon the Executive’s
Disability and (ii) such payment is treated as “deferred compensation” for
purposes of Code Section 409A, Disability shall have the meaning provided in
Section 1.409A-3(i)(4) of the Treasury Regulations.


“Duties” means, solely for purposes of Section 8 of this Agreement, functioning
as the Company’s Senior Vice President, Assistant Secretary and Chief Accounting
Officer Chief Accounting Officer, which includes the usual and customary duties
of a Chief Accounting Officer of a public corporation, such as overseeing the
implementation of accounting policies and procedures and developing and
implementing proper internal control over all financial recordkeeping.


“Effective Date” shall have the meaning set forth in the introductory paragraph
above.


“Employee” means any person who (a) is employed by the Company, or any
Subsidiary thereof, at the time Executive’s employment with the Company
terminates; (b) was employed by the Company, or any Subsidiary thereof, during
the last year of Executive’s employment with the Company (or during Executive’s
employment if employed less than one (1) year); or (c) is employed by the
Company, or any Subsidiary thereof, during the Restricted Period.

3

--------------------------------------------------------------------------------






“Employment Period” shall have the meaning set forth in Section 3.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Executive” shall have the meaning set forth in the introductory paragraph
above.
“Good Reason” means (a) a material diminution in Executive’s title, duties or
responsibilities (provided, however, that a requirement to utilize skills in
addition to those utilized in Executive’s current position, and/or a change in
title and/or direct reports to reflect the organizational structure of the
successor entity following a Change of Control, shall not in and of itself be
considered a “material diminution” as contemplated by this subsection (a)); (b)
a reduction of ten percent (10%) or more in Executive’s annual Base Salary; (c)
a reduction of ten percent (10%) or more in Executive’s annual target bonus
opportunity (including the failure to pay any bonus earned for any year in which
a Change of Control occurs pursuant to the terms of any applicable plan or
arrangement in effect prior to such Change of Control); or (d) the relocation of
Executive’s principal place of employment to a location more than fifty (50)
miles from Executive’s principal place of employment, except for required travel
on the Company’s business to an extent substantially consistent with Executive’s
historical business travel obligations. Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder, provided that Executive
provides the Company with a written notice of resignation within ninety (90)
days following the occurrence of the event constituting Good Reason and the
Company shall have failed to remedy such act or omission within thirty (30) days
following its receipt of such notice.


“Incentive Plans” means the Company’s (i) 2004 Incentive Plan, as amended from
time to time, (ii) 2011 Incentive Plan, as amended from time to time, and (iii)
any Long-Term Incentive Plans entered into between Executive and the Company.


“Licensed Materials” means any materials that Executive utilizes for the benefit
of the Company (or any Subsidiary thereof), or delivers to the Company or the
Company’s Customers, which (a) do not constitute Work Product, (b) are created
by Executive or of which Executive is otherwise in lawful possession and (c)
Executive may lawfully utilize for the benefit of, or distribute to, the Company
or the Company’s Customers.


“Parties” shall have the meaning set forth in the introductory paragraph above.
“Person” shall mean a “person” as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any Subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.


“Prior Agreement” shall have the meaning set forth in the recitals above.


“Restricted Period” means the period of time encompassing Executive’s employment
with the Company and one (1) year after termination of Executive’s employment
with the Company.


“Separation Conditions” shall have the meaning set forth in Section 6(c).


“Severance Delay Period” means the period beginning on the date of the
Executive’s termination of employment with the Company and ending on the
thirtieth day thereafter. Notwithstanding the foregoing, in the event that the
Participant's termination of employment occurs in connection with an exit
incentive program or other employment termination program offered to a group or
class of employees, as defined under the Older Worker Benefit Protection Act, 29
U.S.C. Section 626, the Severance Delay Period shall mean the period beginning
on the date of the Executive’s termination of employment with the Company and
ending on the sixtieth day thereafter.

4

--------------------------------------------------------------------------------






“Subsidiary” means a corporation, partnership or other entity of which a
majority of the voting interests of such corporation, partnership or other
entity are at the time owned directly or indirectly through one or more
intermediaries or Subsidiaries, or both, by the Company.


“Territory” means the continental United States.


“Trade Secrets” means information of the Company (or any Subsidiary thereof),
and its licensors, suppliers, clients and Customers, without regard to form,
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans or a list of actual or
potential Customers or suppliers which is not commonly known by or available to
the public and which information (a) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (b) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy.


“Without Cause” which shall mean any termination of employment by the Company
which is not defined in Section 5(a) through Section 5(g) of this Agreement.


“Work Product” means (a) any data, databases, materials, documentation, computer
programs, inventions (whether or not patentable), designs and/or works of
authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, audio,
video, images of Executive and artistic works, and (b) any subject matter
protected under patent, copyright, proprietary database, trademark, trade
secret, rights of publicity, confidential information or other property rights,
including all worldwide rights therein, that is or was conceived, created or
developed in whole or in part by Executive while employed by the Company and
that either (i) is created within the scope of Executive’s employment; (ii) is
based on, results from or is suggested by any work performed within the scope of
Executive’s employment and is directly or indirectly related to the Business of
the Company or a line of business that the Company may reasonably be interested
in pursuing; (iii) has been or will be paid for by the Company; or (iv) was
created or improved in whole or in part by using the Company’s time, resources,
data, facilities or equipment.


2.Employment and Duties.
(a)The Company shall employ Executive as Senior Vice President, Assistant
Secretary and Chief Accounting Officer. Executive shall perform all duties that
are consistent with Executive’s position and that may otherwise be assigned to
Executive by the Company from time to time. Executive shall report directly to
the Chief Executive Officer or any other executive designated by the Board from
time to time.


(b)Executive agrees to (i) devote all necessary working time required of
Executive’s position; (ii) devote Executive’s best efforts, skill and energies
to promote and advance the Business and/or interests of the Company and its
Subsidiaries; and (iii) fully perform Executive’s obligations under this
Agreement.


(c)During Executive’s employment, Executive shall not render services to any
other entity, regardless of whether Executive receives compensation, without the
prior written consent of the Company. Executive may, however, (i) engage in
community, charitable and educational activities; (ii) manage Executive’s
personal investments; and (iii) with the prior written consent of the Board (or
a designated committee thereof), serve on corporate boards or committees,
provided that such activities do not conflict or interfere with the performance
of Executive’s obligations under this Agreement or conflict with the interests
of the Company.


(d)Executive agrees to comply with the policies and procedures of the Company as
may be adopted and changed from time to time, including those described in the
Company’s employee handbook, Code of Business Conduct and Ethics and other
policies set forth by the Company from time to time. If this Agreement conflicts
with such policies or procedures, this Agreement will control.



5

--------------------------------------------------------------------------------




(e)As an officer of the Company, Executive owes a duty of care and loyalty to
the Company as well as a duty to perform such duties in a manner that is in the
best interests of the Company.


3.Term.    The term of this Agreement shall be for a period of three (3) years,
commencing on the Effective Date and terminating on the third anniversary of the
Effective Date (the “Employment Period”), provided, however, that the
restrictive covenants applicable to and all post-termination obligations of
Executive contained in Section 8 of this Agreement shall survive termination of
this Agreement.


4.Compensation.


(a)During the Employment Period, the Company will pay to Executive an annual
base salary (“Base Salary”) as determined from time to time by the Compensation
Committee of the Board (the “Committee”), minus applicable withholdings, payable
in accordance with the Company’s normal payroll practices. Executive’s Base
Salary will be adjusted annually at the discretion of the Committee based upon
the performance of Executive and the Company.


(b)During the Employment Period, Executive will be eligible to receive an annual
bonus targeted at a percentage as determined from time to time by the Committee
if, as determined by the Committee in its sole discretion, Executive meets
certain criteria established from year to year by the Committee (the “Bonus”).
Executive will not receive any Bonus if Executive does not meet such criteria.
The Bonus will be subject to all applicable withholdings and will be paid (to
the extent earned) between January 1 and March 15 of the year following the end
of the year in which the Bonus was earned, unless otherwise provided herein.


(c)During the Employment Period, Executive shall be eligible to participate in
all benefit plans in effect for executives and Employees of the Company, subject
to the terms and conditions of such plans.


(d)During the Employment Period, Executive shall be entitled to four (4) weeks
of paid vacation per calendar year.


(e)During the Employment Period, Executive shall be entitled to receive all
other fringe benefits available to executives of the Company.


(f)During the Employment Period, the Company will reimburse Executive for all
approved business expenses incurred by Executive in the performance of
Executive’s duties under this Agreement in accordance with the policies and
procedures of the Company.


5.Termination. This Agreement may be terminated by any of the following events:


(a)Expiration of the Employment Period;


(b)Mutual written agreement between Executive and the Company at any time;


(c)Executive’s death;


(d)Executive’s Disability which renders Executive unable to perform the
essential functions of Executive’s job even with reasonable accommodation;


(e)By the Company for Cause;


(f)By Executive for Good Reason;


(g)Resignation by Executive without Good Reason; or



6

--------------------------------------------------------------------------------




(h)Without Cause, which shall mean any termination of employment by the Company
which is not defined in Section 5(a) through Section 5(g) above.


6.Company’s Post-Termination Obligations.


(a)If this Agreement terminates for the reasons set forth in Section 5(a),
Section 5(b), Section 5(c), Section 5(d), Section 5(e) or Section 5(g) above,
then the Company will pay Executive (i) all accrued but unpaid wages, based on
Executive’s then current Base Salary, through the termination date; (ii) all
approved, but unreimbursed, business expenses, provided that a request for
reimbursement of business expenses is submitted in accordance with the Company’s
policies and submitted within five (5) business days of Executive’s termination
date; (iii) solely in the event this Agreement is terminated pursuant to Section
5(a), all earned and accrued but unpaid bonuses, but only if Executive was
employed for the entire annual Bonus period; (iv) solely in the event this
Agreement is terminated pursuant to either Section 5(c) or Section 5(d) during
an annual Bonus period, all earned and accrued but unpaid bonuses prorated to
the date of Executive’s death or Disability; and (v) solely in the event this
Agreement is terminated pursuant to either Section 5(c) or Section 5(d), a
transition lump sum severance payment of $10,000. Amounts payable pursuant to
subparagraphs 6(a)(i), (ii) and (v) above shall be paid within thirty (30) days
of the Executive’s termination date and amounts payable pursuant to
subparagraphs 6(a)(iii) and (iv) shall be paid at the time the bonus would
otherwise be payable to the Executive pursuant to Section 4(b). The Company
shall have no other obligations to Executive, including under any provision of
this Agreement, Company policy or otherwise; however, Executive shall continue
to be bound by Section 8 and all other post-termination obligations to which
Executive is subject, including, but not limited to, the obligations contained
in this Agreement.


(b)If this Agreement terminates for any of the reasons set forth in Section 5(f)
or Section 5(h) above, then the Company will pay Executive (i) all accrued but
unpaid wages through the termination date, based on Executive’s then current
Base Salary; (ii) a separation payment equal to twelve (12) months of
Executive’s then current Base Salary, to be paid over a period of twelve (12)
months following the expiration of the Severance Delay Period in accordance with
the Company’s regular payroll practices; (iii) all accrued but unpaid vacation
through the termination date, based on Executive’s then current Base Salary;
(iv) all approved, but unreimbursed, business expenses, provided that a request
for reimbursement of business expenses is submitted in accordance with the
Company’s policies and submitted within five (5) business days of Executive’s
termination date; (v) all earned and accrued but unpaid bonuses; and (vi) a
transition lump sum severance payment of $10,000. Amounts or benefits payable
under this Section 6(b) shall be paid or commence on the Company’s first
regularly scheduled payroll period occurring immediately following the
expiration of the Severance Delay Period. Except as set forth in this Section
6(b), the Company shall have no other obligations to Executive.


(c)The Company’s obligation to provide the payments set forth in Section 6(b)
above shall be conditioned upon the following (the “Separation Conditions”):
(i)Executive’s (or, in the case of Executive’s death or Disability, Executive’s
estate or trustee, as applicable) execution (and the expiration of any
applicable revocation period) of a separation agreement in a form prepared by
the Company prior to the expiration of the Severance Delay Period, which will
include a general release from liability so that Executive will release the
Company and its Subsidiaries from any and all liability and claims of any kind
as permitted by law; and


(ii)Executive’s compliance with the restrictive covenants (Section 8) and all
post-termination obligations, including, but not limited to, the obligations
contained in this Agreement.


(d)If Executive does not execute (or revokes) an effective separation agreement
as set forth in Section 6(c) above prior to the expiration of the Severance
Delay Period (or if any applicable revocation period has not yet ended prior to
such time), the Company will not provide any payments or benefits to Executive
under Section 6(b). The Company’s obligation to make the separation payments set
forth in Section 6(b) shall terminate immediately upon any breach by Executive
of any post-termination obligations to which Executive is subject.

7

--------------------------------------------------------------------------------






7.Change of Control.
(a)    Notwithstanding anything to the contrary in the Incentive Plans or any
award agreement, upon a Change of Control, all of Executive’s outstanding
unvested equity-based awards (including, but not limited to, restricted stock
and restricted stock units) granted pursuant to the Incentive Plans, shall vest
and become immediately exercisable and unrestricted, without any action by the
Board or any committee thereof.
(b)    Notwithstanding the provisions of Section 6, if, within one (1) year
following a Change of Control, the Company terminates Executive’s employment
Without Cause pursuant to Section 5(h), or Executive resigns for Good Reason,
then the Company will pay Executive the following amounts:
(i)    all accrued but unpaid wages through the termination date, based on
Executive’s then current Base Salary;
(ii)    a separation payment equal to twelve (12) months of Executive’s then
current Base Salary, to be paid in a lump sum as provided below;
(iii)    a payment for all earned and accrued but unpaid bonuses;
(iv)    a payment for all approved, but unreimbursed, business expenses,
provided that a request for reimbursement of business expenses is submitted in
accordance with the Company’s policies and submitted within five (5) business
days of Executive’s termination date; and
(v)    a transition lump sum severance payment of $10,000.
(c)    The payments and benefits set forth in this Section 7 shall be provided
to Executive in lieu of any benefits to which Executive may be entitled to
receive under Section 6(b) above and shall be paid or commence on the Company’s
first regularly scheduled payroll period occurring immediately following the
expiration of the Severance Delay Period, provided, however, that Executive’s
right to receive the separation payments and benefits set forth in this Section
7 shall be subject to the Separation Conditions set forth in Section 6(c) above.
The separation payments and benefits set forth in this Section 7 shall
constitute full satisfaction of the Company’s obligations under this Agreement,
any Company policy or otherwise.


8.Executive’s Post-Termination Obligations.


(a)Return of Materials. Upon the termination of Executive’s employment for any
reason, Executive shall return to the Company all of the Company’s property,
including, but not limited to, keys, passcards, credit cards, customer lists,
rolodexes, tapes, software, computer files, marketing and sales materials and
any other property, record, document or piece of equipment belonging to the
Company.


(b)Set-Off. If Executive has any outstanding obligations to the Company upon the
termination of Executive’s employment for any reason, Executive hereby
authorizes the Company to deduct any amounts owed to the Company from
Executive’s final paycheck and/or any amounts that would otherwise be due to
Executive, including under Section 6 or Section 7 above, but only to the extent
such set-off is made in accordance with Treasury Regulation
1.409A-3(j)(4)(xiii). No other set-off shall be permitted under this Agreement.


(c)Non-Disparagement. During Executive’s employment and upon the termination of
Executive’s employment with the Company for any reason, Executive shall not make
any disparaging or defamatory statements, whether written or verbal, regarding
the Company.


(d)Restrictive Covenants. Executive acknowledges that the restrictions contained
in this Section 8 are reasonable and necessary to protect the legitimate
business interests of the Company and will

8

--------------------------------------------------------------------------------




not impair or infringe upon Executive’s right to work or earn a living after
Executive’s employment with the Company terminates.


(e)Trade Secrets and Confidential Information.


(i)Executive represents and warrants that Executive (A) is not subject to any
legal or contractual duty or agreement that would prevent or prohibit Executive
from performing the duties contemplated by this Agreement or otherwise complying
with this Agreement, and (B) is not in breach of any legal or contractual duty
or agreement, including any agreement concerning trade secrets or confidential
information owned by any other party.


(ii)Executive agrees that Executive will not (A) use, disclose or reverse
engineer Trade Secrets or Confidential Information for any purpose other than
the Company’s Business, except as authorized in writing by the Company; (B)
during Executive’s employment with the Company, use, disclose or reverse
engineer (1) any confidential information or trade secrets of any former
employer or third party or (2) any works of authorship developed in whole or in
part by Executive during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (C) upon
Executive’s resignation or termination with the Company (1) retain Trade Secrets
or Confidential Information, including any copies existing in any form
(including electronic form), which are in Executive’s possession or control or
(2) destroy, delete or alter Trade Secrets or Confidential Information without
the Company’s prior written consent.


(iii)The obligations under this Section 8 shall remain in effect as long as
Trade Secrets and Confidential Information constitute trade secrets or
confidential information under applicable law. The confidentiality, property and
proprietary rights protections available in this Agreement are in addition to,
and not exclusive of, any and all other rights to which the Company is entitled
under federal and state law, including, but not limited to, rights provided
under copyright laws, trade secret and confidential information laws and laws
concerning fiduciary duties.


(f)Non-Competition. During the Restricted Period, Executive agrees that
Executive shall not perform services which are substantially similar and/or
equivalent to the Duties, individually or on behalf of any person, firm,
partnership, association, business organization, corporation or entity engaged
in the Business within the Territory. The Parties agree and acknowledge that (i)
the periods of restriction and Territory of restriction contained in this
Agreement are fair and reasonable in that they are reasonably required for the
protection of the Company and that the Territory is the area in which Executive
performs services for the Company and (ii) by having access to information
concerning Employees and actual or prospective Customers of the Company or any
of its Subsidiaries, Executive shall obtain a competitive advantage as to the
Company.


(g)Non-Solicitation of Customers. During the Restricted Period, Executive will
not, directly or indirectly, solicit any Customer of the Company for the purpose
of providing any goods or services competitive with the Business within the
Territory. The restrictions set forth in this Section 8(g) apply only to the
Customers with whom Executive had Contact.


(h)Non-Recruitment of Employees. During the Restricted Period, Executive will
not, directly or indirectly, solicit, recruit or induce any Employee to (i)
terminate his or her employment relationship with the Company or any of its
Subsidiaries or (ii) work for any other person or entity engaged in the
Business.


(i)Post-Employment Disclosure. During the Restricted Period, Executive shall
provide a copy of this Agreement to persons and/or entities for whom Executive
works or consults as an owner, partner, joint venturer, employee or independent
contractor. If, during the Restricted Period, Executive works or consults for
another person or entity as an owner, partner, joint venturer, employee or
independent contractor, Executive shall provide the Company with such person or
entity’s name, the nature of such person or entity’s business, Executive’s job
title and a general description of the services Executive will provide.

9

--------------------------------------------------------------------------------






(j)Resignation. Upon the termination of Executive’s employment with the Company
for any reason and upon the request of the Company, Executive shall deliver to
the Company a written resignation from all offices, membership on the Board and
fiduciary positions in which Executive serves for the Company and each of its
Subsidiaries and Affiliates.


9.Work Product. Executive’s employment duties may include creating, developing
and/or inventing in areas directly or indirectly related to the Business of the
Company or to a line of business that the Company may reasonably be interested
in pursuing. If ownership of all right, title and interest to the legal rights
in and to the Work Product will not vest exclusively in the Company, then,
without further consideration, Executive assigns all presently-existing Work
Product to the Company and agrees to assign, and automatically assigns, all
future Work Product to the Company. The Company will have the right to obtain,
and hold in its own name, copyrights, patents, design registrations, proprietary
database rights, trademarks, rights of publicity and any other protection
available in the Work Product. At the Company’s request, Executive agrees to
perform, during or after Executive’s employment with the Company, any acts to
transfer, perfect and defend the Company’s ownership of the Work Product,
including, but not limited to (a) executing all documents (including a formal
assignment to the Company) necessary for filing an application or registration
for protection of the Work Product (an “Application”); (b) explaining the nature
of the Work Product to persons designated by the Company; (c) reviewing
Applications and other related papers; or (d) providing any other assistance
reasonably required for the orderly prosecution of Applications. Executive
agrees to provide the Company with a written description of any Work Product in
which Executive is involved (solely or jointly with others) and the
circumstances attendant to the creation of such Work Product.


10.License. During Executive’s employment and after Executive’s employment with
the Company terminates, Executive grants to the Company an irrevocable,
nonexclusive, worldwide, royalty-free license to (a) make, use, sell, copy,
perform, display, distribute or otherwise utilize copies of the Licensed
Materials; (b) prepare, use and distribute derivative works based upon the
Licensed Materials; and (c) authorize others to do the same. Executive shall
notify the Company in writing of any Licensed Materials Executive delivers to
the Company.


11.Release. During Executive’s employment and after Executive’s employment with
the Company terminates, Executive consents to the Company’s use of Executive’s
image, likeness, voice or other characteristics in the Company’s products or
services. Executive releases the Company from any causes of action that
Executive has or may have arising out of the use, distribution, adaptation,
reproduction, broadcast or exhibition of such characteristics.


12.Injunctive Relief. Executive agrees that, if Executive breaches Section 8 of
this Agreement, (a) the Company would suffer irreparable harm; (b) damages would
be difficult to determine, and money damages alone would be an inadequate remedy
for the injuries suffered by the Company; and (c) if the Company seeks
injunctive relief to enforce this Agreement, Executive hereby waives and will
not (i) assert any defense that the Company has an adequate remedy at law with
respect to the breach; (ii) require that the Company submit proof of the
economic value of any Trade Secret or Confidential Information; or (iii) require
the Company to post a bond or any other security. Nothing contained in this
Agreement shall limit the Company’s right to any other remedies at law or in
equity.


13.Payment of Defense Costs. If Executive is individually named as a defendant
in a lawsuit relating to or arising out of Executive’s employment with the
Company, then the Company agrees to pay the reasonable attorneys’ fees and
expenses Executive incurs in defending such lawsuit (the “Defense Costs”). The
Company will not pay any damages or any other sums or relief for which Executive
is held liable. If Executive is held liable, then Executive agrees to reimburse
the Company for all Defense Costs the Company paid to Executive or on
Executive’s behalf. The Company’s obligation under this Section 13 shall not
apply to any claim or lawsuit brought by the Company against Executive. Payment
of the Defense Costs shall be the Company’s only obligation under this Section
13; provided, however, that nothing in this Section 13 shall

10

--------------------------------------------------------------------------------




be construed to limit either Party’s rights or obligations under any
indemnification agreement or the Company’s organizational documents, as
applicable


14.Clawback.    Notwithstanding anything contained herein to the contrary, any
amounts paid or payable to Executive pursuant to this Agreement or otherwise by
the Company, including, but not limited to, any equity compensation granted to
Executive, may be subject to forfeiture or repayment to the Company in
accordance with Code Section 409A and pursuant to any clawback policy as adopted
by the Board from time to time, and Executive hereby agrees to be bound by any
such policy.


15.Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is determined to be unenforceable, in whole or in
part, then such provision shall be modified so as to be enforceable to the
maximum extent permitted by law. If such provision cannot be modified to be
enforceable, the provision shall be severed from this Agreement to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.


16.Attorneys’ Fees. In the event of litigation relating to this Agreement, the
prevailing Party shall be entitled to recover attorneys’ fees and costs of
litigation in addition to all other remedies available at law or in equity.


17.Waiver. Either Party’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. Either Party’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.


18.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter of this Agreement. This Agreement
supersedes any prior communications, agreements or understandings, whether oral
or written, between the Parties relating to the subject matter of this
Agreement, including without limitation the Prior Agreement. Other than the
terms of this Agreement, no other representation, promise or agreement has been
made with Executive to cause Executive to sign this Agreement.


19.Amendments. This Agreement may not be amended or modified except in a writing
signed by both Parties.


20.Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation or
sale of a majority of the Company’s stock or assets and shall be binding upon
Executive. Executive shall not have the right to assign Executive’s rights or
obligations under this Agreement. The covenants contained in Section 8 of this
Agreement shall survive the termination of Executive’s employment with the
Company, regardless of which Party causes the termination or the reason for the
termination.


21.Governing Law. The laws of the State of Tennessee shall govern this
Agreement. If Tennessee’s conflict of law rules would apply another state’s
laws, the Parties agree that Tennessee law shall still govern.


22.No Strict Construction. If there is a dispute about the language of this
Agreement, the fact that one Party drafted this Agreement shall not be
considered in its interpretation.


23.Notice.     Whenever any notice is required, it shall be given in writing
addressed as follows:


To Company:
Attention: Chief Financial Officer
Education Realty Trust, Inc.
999 South Shady Grove, Suite 600
Memphis, Tennessee 38120
To Executive:
The address then maintained with respect to the Executive in the Company’s
records


11

--------------------------------------------------------------------------------






Notice shall be deemed given and effective when deposited in the U.S. mail, sent
to the receiving party by electronic means or when actually received. Either
Party may change the address to which notices shall be delivered or mailed by
notifying the other party of such change in accordance with this Section.


24.Consent to Jurisdiction and Venue. Executive agrees that any claim arising
out of or relating to this Agreement shall be brought in a state or federal
court of competent jurisdiction in Tennessee. Executive consents to the personal
jurisdiction of the state and/or federal courts located in Tennessee. Executive
waives (a) any objection to jurisdiction or venue, or (b) any defense claiming
lack of jurisdiction or improper venue in any action brought in such courts.


25.Affirmation. Executive acknowledges that Executive has carefully read this
Agreement, Executive knows and understands its terms and conditions and
Executive has had the opportunity to ask the Company any questions Executive may
have had prior to signing this Agreement.


26.Compliance with Code Section 409A and Other Applicable Provisions of the
Code.


(a)It is intended that (i) each payment or installment of payments provided
under this Agreement is a separate “payment” for purposes of Code Section 409A,
and (ii) that the payments satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A, including those provided
under Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year exception) and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary herein, if the Company determines (i)
that on the date of Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or at such other time that the
Company determines to be relevant, Executive is a “specified employee” (as such
term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company, and
(ii) that any payments to be provided to Executive pursuant to this Agreement
are or may become subject to the additional tax under Code Section 409A(a)(1)(B)
or any other taxes or penalties imposed under Code Section 409A if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six (6) months after the date of Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of Executive’s death. Any payments delayed
pursuant to this Section 26 shall be made in a lump sum on the first day of the
seventh month following Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of
Executive’s death. It is intended that Agreement shall comply with the
provisions of Code Section 409A and the Treasury Regulations relating thereto so
as not to subject Executive to the payment of additional taxes and interest
under Code Section 409A. In furtherance of this intent, this Agreement shall be
interpreted, operated, and administered in a manner consistent with these
intentions.


(b)In addition, to the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Code Section 409A, (i) the
amount eligible for reimbursement or payment under such plan or arrangement in
one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (iii) the right to any reimbursement or in-kind benefit is not subject to
liquidation or exchange for another benefit.


(c)Notwithstanding anything herein to the contrary, a termination of Executive’s
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A (and Treasury

12

--------------------------------------------------------------------------------




Regulation 1.409A-1(h)) (which, by definition, includes a separation from any
other entity that would be deemed a single employer together with the Company
for this purpose under Code Section 409A (and Treasury Regulation 1.409A-1(h)),
and for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “termination date,” or similar terms
shall mean “separation from service.”


(d)For the avoidance of doubt, the Company shall pay any amounts that are due
under this Agreement following Executive’s termination of employment, death,
Disability or other event within the periods of time that are specified in this
Agreement, provided, however, that the Company, in its sole and absolute
discretion, shall determine the date or dates on which any such payment shall be
made during such specified period.


(e)By accepting this Agreement, Executive hereby agrees and acknowledges that
neither the Company nor its Subsidiaries make any representations with respect
to the application of Code Section 409A to any tax, economic or legal
consequences of any payments payable to Executive hereunder. Further, by the
acceptance of this Agreement, Executive acknowledges that (i) Executive has
obtained independent tax advice regarding the application of Code Section 409A
to the payments due to Executive hereunder, (ii) Executive retains full
responsibility for the potential application of Code Section 409A to the tax and
legal consequences of payments payable to Executive hereunder and (iii) the
Company shall not indemnify or otherwise compensate Executive for any violation
of Code Section 409A that my occur in connection with this Agreement. The
parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Code Section
409A.




Signatures on Following Page



13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.


EDUCATION REALTY TRUST, INC.




By:     /s/ Randall L. Churchey                    
Name:    Randall L. Churchey
Title:    President and Chief Executive Officer


Date:     December 9, 2013            




EXECUTIVE




/s/ J. Drew Koester            
J. Drew Koester


Date:     December 11, 2013                










































































Signature Page to Executive Employment Agreement




